EX-99.23(d)(190) Amendment to Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Red Rocks Capital LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), andRed Rocks Capital LLC, a Colorado limited liability company and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of October 6, 2008 (“Agreement”), whereby Adviser appointed Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of the JNL Series Trust. Whereas, pursuant to the Agreement, the Adviser agreed to pay the Sub-Adviser for the services provided and the expenses assumed by the Sub-Advisor a sub-advisory fee as set forth on Schedule B to the Agreement, and the Sub-Adviser agreed to accept such sub-advisory fee as full compensation under the Agreement for such services and expenses. Whereas, the parties have agreed to fee reductions for the JNL/Red Rocks Listed Private Equity Fund, and Schedule B of the Agreement must be amended to reflect these fee reductions. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated May 1, 2010, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 1st day of May, 2010. Jackson National Asset Management, LLC Red Rocks Capital LLC By:/s/ Mark D. Nerud By: /s/ Adam Goldman Name:Mark D. Nerud Name: Adam Goldman Title:President Title: Managing Director Schedule B May 1, 2010 (Compensation) JNL/Red Rocks Listed Private Equity Fund Average Daily Net Assets Annual Rate $0 to $200 Million 0.57% $200 to $500 Million 0.52% Amounts over $500 Million 0.47%
